Title: From Thomas Jefferson to Lafayette, 6 May 1789
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear friend
Paris May 6. 1789.

As it becomes more and more possible that the Noblesse will go wrong, I become uneasy for you. Your principles are decidedly with the tiers etat, and your instructions against them. A complaisance to the latter on some occasions and an adherence to the former on others, may give an appearance of trimming between the two parties which may lose you both. You will in the end go over wholly to the tiers etat, because it will be impossible for you to live in a constant sacrifice of your own sentiments to the prejudices of the Noblesse. But you would be received by the tiers etat at any future day, coldly and without confidence. It appears to me the moment to take at once that honest and manly stand with them which your own principles dictate. This will win their hearts for ever, be approved by the world which marks and honours you as the man of the people, and will be an eternal consolation to yourself. The Noblesse, and especially the Noblesse of Auvergne will always prefer men who will do their dirty work for them. You are not made for that. They will therefore soon drop you, and the people in that case will perhaps not take you up. Suppose a scission should take place. The priests and nobles will secede, the nation will remain in place and, with the king, will do it’s own business. If violence should be attempted, where will you be? You cannot then take side with the people in opposition to your own vote, that  very vote which will have helped to produce the scission. Still less can you array yourself against the people. That is impossible. Your instructions are indeed a difficulty. But to state this at it’s worst, it is only a single difficulty, which a single effort surmounts. Your instructions can never embarrass you a second time, whereas an acquiescence under them will reproduce greater difficulties every day and without end. Besides, a thousand circumstances offer as many justifications of your departure from your instructions. Will it be impossible to persuade all parties that (as for good legislation two houses are necessary) the placing the privileged classes together in one house and the unprivileged in another, would be better for both than a scission. I own I think it would. People can never agree without some sacrifices; and it appears but a moderate sacrifice in each party to meet on this middle ground. The attempt to bring this about might satisfy your instructions, and a failure in it would justify your siding with the people even to those who think instructions are laws of conduct.—Forgive me, my dear friend, if my anxiety for you makes me talk of things I know nothing about. You must not consider this as advice. I know you and myself too well to presume to offer advice. Receive it merely as the expression of my uneasiness and the effusion of that sincere friendship with which I am, my dear sir, Your’s affectionately,

Th: Jefferson

